                      UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF NORTH CAROLINA


ALONZO UNTHANK,                      )
                                     )
            Plaintiff,               )
                                     )
     v.                              )             1:20CV616
                                     )
KILOLO KIJAKAZI,                     )
                                     )
            Defendant.               )

                                   ORDER

     On August 18, 2021, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636.      Plaintiff filed objections (Doc. 19)

within    the   time   limit   prescribed    by   Section   636,   and   the

Commissioner filed a response (Doc. 20).

     The court has reviewed Plaintiff’s objections de novo and

finds that they do not change the substance of the United States

Magistrate Judge’s Recommendation (Doc. 17), which is affirmed and

adopted.

     IT IS THEREFORE ORDERED that the Commissioner’s decision

finding no disability is AFFIRMED, that Plaintiff’s Motion for

Judgment on the Pleadings (Doc. 12) is DENIED, that Defendant’s

Motion for Judgment on the Pleadings (Doc. 14) is GRANTED, and

this action is DISMISSED with prejudice.


                                              /s/   Thomas D. Schroeder
September 15, 2021                         United States District Judge




    Case 1:20-cv-00616-TDS-JEP Document 21 Filed 09/15/21 Page 1 of 1
